IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42509

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 448
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 31, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
ERRON ERNEST MARKS,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of seven years with three years
       determinate for attempted grand theft by deception, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge



PER CURIAM
       Erron Ernest Marks was convicted of attempted grand theft by deception, Idaho Code
§§ 18-2403(2)(a), 18-2407(1)(b), 18-2409, 18-306. The district court imposed a unified sentence
of seven years with a three-year determinate term and retained jurisdiction. Following the period
of retained jurisdiction, the district court relinquished jurisdiction. At the jurisdictional review
hearing, Marks made an oral Idaho Criminal Rule 35 motion for a reduction of sentence, which



                                                 1
the district court denied. Marks appeals, challenging his sentence and the denial of his Rule 35
motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Marks’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Marks’s Rule 35 motion, we conclude no abuse of
discretion has been shown.
        Accordingly, Marks’s judgment of conviction and sentence, and the district court’s order
denying Marks’s Rule 35 motion, are affirmed.




                                                     2